United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2041
Issued: February 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2013 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated March 8, 2013, which denied her
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error.1 Because more than 180 days have elapsed between the last merit decision
dated January 6, 2012 and the filing of this appeal on August 30, 2013, the Board lacks
jurisdiction to review the merits of her claim pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.

1

This appeal was received by the Board on September 6, 2013. The 180th day following March 8, 2013 was
September 4, 2013. Postal service tracking, however, confirms that the appeal was mailed on August 30, 2013. The
Board’s Rules of Procedure state that if the notice of appeal is sent by United States Mail or commercial carrier and
use of the date of delivery as the date of filing would result in a loss of appeal rights, the appeal will be considered to
have been filed as of the date of postmark or other carriers’ date markings. 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
Appellant, a 48-year-old distribution clerk, was exposed to fumes from a floor cleaning
solution or a sealant at her worksite, which aggravated her asthmatic condition on
September 15, 2001. She filed a claim for benefits on May 8, 2002, which OWCP accepted for
aggravation of preexisting reactive airway disease, toxic exposure and aggravation of asthma.
OWCP paid appropriate compensation for temporary total disability.
In a report dated July 24, 2009, Dr. Michelle A. Huggins, a specialist in internal
medicine, advised that appellant had recently recovered from a severe and prolonged
exacerbation of asthma with acute bronchitis; this caused her extreme fatigue, shortness of
breath, poor exercise tolerance and required primary bed rest for approximately three weeks.
She stated that appellant had experienced recurrent episodes of bronchospasm and asthmatic
exacerbations since she sustained a work-related pulmonary injury in September 2001.
Dr. Huggins asserted that appellant’s symptoms were aggravated by poorly ventilated spaces and
extremes of hot and cold temperatures, abnormal fumes, chemicals and excessive dust. She
advised that appellant had also been plagued with neurologic abnormalities of the upper and
lower extremities, which slowed her mobility and dexterity, but did not completely inhibit her
functioning.
Dr. Huggins advised that, in addition to her physical limitations, appellant had behavioral
stressors which had led to clinical depression and limited her ability to effectively maintain
employment at this time. She opined that appellant was neither physically nor behaviorally able
to return to the workforce at this time. Dr. Huggins further opined that appellant was not capable
of participating in vocational rehabilitation.
By letter dated September 1, 2009, OWCP noted that it had received a request from
appellant to accept the conditions of stress, anxiety and depression. It asked her to submit
additional factual and medical evidence in support of her request.
In order to determine appellant’s current condition and whether she was capable of
returning to gainful employment, OWCP referred her for a second opinion examination with
Dr. Gerald Adler, a specialist in pulmonology. In reports dated September 1 and 21, 2009,
Dr. Adler reviewed the medical history and the statement of accepted facts and stated findings on
examination. He concluded that while appellant did experience asthma she had been able to
work in certain settings so long as she avoided exposure to exacerbating factors such as irritant
gasses, fumes or dust. Dr. Adler advised that she underwent a pulmonary function test on
September 11, 2009 which showed a combination of obstructive lung disease of mild severity
with improvement following a bronchodilator with typical asthmatic-type response and
restrictive lung disease partially due to her increased body habitus. He opined that the 2001
work event may have either unmasked underlying asthma or aggravated appellant’s air passage,

2

causing asthma exacerbation; her present condition was stable. Dr. Adler recommended that she
avoid precipitating environmental factors like pollutants, dust and temperature extremes.
In a September 8, 2009 work restriction evaluation form, Dr. Adler indicated that
appellant could return to her usual job within the listed restrictions.
In a report dated October 14, 2009, Dr. Huggins reiterated her previous findings and
conclusions. She further stated that she claimed distress, anxiety and depression were due to the
physical limitations brought on by the chemical lung injury and subsequent exposures causally
related to employment factors, including work-induced stressors regarding job reassignment that
resulted in new exposures and financial loss from excessive time off work without pay.
Dr. Huggins advised that appellant was being treated for her claimed emotional condition with
counseling and antidepressant medication; she advised that appellant’s recovery was uncertain at
that time.
In order to determine whether appellant had sustained an emotional condition causally
related to employment factors and whether this condition resulted in her total disability, OWCP
referred her to David B. Rush, Ph.D. in psychology. In a December 14, 2009 report, Dr. Rush
stated that appellant had been experiencing symptoms of depression since 2002; she received
psychiatric treatment and was taking various medications. He diagnosed recurrent, major
depressive disorder and anxiety disorder. Appellant expressed anger and frustration with her
current circumstances and had thoughts of hopelessness, but denied suicidal thoughts. She
related that she experienced periods of tearfulness, hopelessness, irritability, memory deficits and
loss of interest in activities and sexual interaction. Dr. Rush indicated that appellant’s current
level of depression and anxiety had been created by multiple circumstances, past and present and
were not limited to the September 2001 work injury; this created some psychological
vulnerability. He advised that she had difficulties while in the Army Reserves and became
inactive prematurely and was involved in an automobile accident in 2000. Dr. Rush concluded
that, from a psychological standpoint, appellant should be able to perform the duties of a
distribution clerk, assuming that the physical limitations and restrictions were addressed.
OWCP found that there was a conflict in the medical evidence regarding whether
appellant still had residuals from her accepted respiratory condition and whether she still was
disabled due to a work-related physical or emotional condition. It referred her to Dr. William
Crosland, a specialist in critical care medicine, and Dr. Gregory A. Haley, a specialist in
psychiatry, for referee medical examinations.
In an April 6, 2010 report, Dr. Haley related that many of appellant’s work colleagues
experienced teary eyes and sore throat; she, however, believed that she was the only one who
developed lung problems. Appellant attempted to return to work but was unable to stay at work
for a long period. She asserted that on one occasion she was not given a job within her medical
restrictions and that she left for recurrence of “pneumonia” or other complaints of a respiratory
nature. Appellant advised that her coughing and shortness of breath resulted in extreme anxiety
and panic; by February 2002 she was being treated for anxiety and depression. She asserted that
she was offered light duty from June through November 2002 but she declined. Appellant
alleged that they were refusing her medical documentation that would have taken her out of work
on medical leave. In addition, there were apparently long periods in which she was without pay,

3

which she resented bitterly, stating that it jeopardized her household and life. Appellant was
prescribed medication and counseling but resents being required to attend group sessions.
Dr. Haley related that appellant is currently off work due to her severe asthma condition.
While appellant uses a nebulizer three times a day she lacks a portable one, which makes it
difficult for her to leave the house. Dr. Haley noted that she took medication for depression,
anxiety and panic. Appellant related being anxious and angry because she never used to get sick
and she feels her asthma condition robbed her life from her. Dr. Haley stated that she feels
mistreated by her employer to the extent that she experiences homicidal thoughts toward her
supervisors; she also believes that the employing establishment is spying on her. He diagnosed
depression, anxiety disorder, cluster B personality traits and moderate to high reactive airway
disease. Dr. Haley opined that he did not believe that appellant was totally disabled from a
psychiatric standpoint; he noted that she has not failed multiple conservative attempts to treat her
anxiety, anger and depression. He advised that her anxiety actually seemed to revolve around
her losing her benefits as much if not more than her anxiety about her pulmonary status.
Dr. Haley believed that appellant was very fixed on the idea that she is “owed” for “their” having
“taken my life away” from a pulmonary/health standpoint and that she is being unfairly treated
as she “knows” that “they have paid off other lesser conditions for fellow employees.”
Dr. Haley asserted that the likelihood of appellant returning to work without being
disruptive or issuing more overt threats was low. He advised that she had a personality disorder
that colored her view of the world and of the claims process; he was unable to tell how much was
baseline difficulty or retaliatory, passive aggression. Dr. Haley opined, however, that resentment
over appellant’s condition was not a basis for disability. He considered her appropriate for job
retraining or a position commensurate with her physical limitations; any position, in which she is
exposed to pressure to resign, retire or quit, however, will certainly fail.
On August 23, 2010 OWCP accepted the emotional condition of dysthymic disorder.
In a July 12, 2011 report, Dr. Crosland stated findings on examination and presented a
thorough review of the medical evidence and appellant’s medical history. He opined that, based
on her job description, her measured pulmonary function test, her spirometry and her
methacholine challenge test that she was capable of doing her job as a distribution clerk.
Dr. Crosland listed the following diagnoses: acute inhalation injury in 2001 without long-term
objective sequelae by pulmonary function, methacholine challenge or chest x-ray; dyspnea,
doubt pulmonary limitation, suspect deconditioning; gastroesophageal reflux disease; and
panic/anxiety disorder. He opined that appellant might experience breathlessness standing four
hours per day, lifting 70 pounds or carrying 70 pounds based on her obesity and level of fitness.
Dr. Crosland advised that she had a history of gastroesophageal reflux and that her symptoms
could be a manifestation of nonacid symptoms; he stated that uncontrolled nonacid reflux could
present as recurrent bronchitis, chest tightness and dyspnea. He further advised that appellant
had a normal persantine thallium stress test but no echocardiogram, which could be helpful in
evaluating and treating her symptoms.
Dr. Crosland stated that appellant underwent pulmonary function testing on
September 11, 2009 which showed a primary mild restrictive ventilatory defect based on a
reduction in the total lung capacity of 2.85 liters. He related that the technician reported that she

4

did not give her best effort for all tests and did not tolerate the body box test for determination of
lung volume. Dr. Crosland advised that appellant’s flow volume loops were inconsistent; her
prebronchodilator FEV1 was normal at 82 percent of predicted and her postbronchodilator
maneuver showed improvement in her FEV1. He stated, however, that given her inconsistent
efforts, this might represent a false positive bronchodilator response.
On September 1, 2010 OWCP issued a notice of proposed termination of compensation
to appellant. It found that the weight of the medical evidence, as represented by the impartial
opinions of Drs. Crosland and Haley, established that appellant’s accepted respiratory condition
had ceased and that she had no work-related residuals stemming from these conditions.
In a September 28, 2010 report, Dr. Huggins expressed her disagreement with the opinion
that appellant had no residuals from her accepte respiratory condition. She stated that she was
awaiting functional capacity testing before making a determination as to appellant’s ability to
perform work, in light of her ongoing, accepted work-related conditions.
By decision dated October 8, 2010, OWCP terminated appellant’s compensation for
medical benefits.
By letter dated October 3, 2011, appellant requested reconsideration. She argued that the
opinions of Drs. Rush and Haley lacked probative value because her dysthymic disorder was not
included in the statement of accepted facts at the time of their evaluations. Appellant also
contended that the case file was incomplete because it did not include all of her medical records.
By decision dated January 6, 2012, OWCP denied modification. It rejected appellant’s
argument that the opinions of Drs. Rush and Haley were not valid because her dysthymic
disorder condition was not included in the statement of accepted facts when they rendered their
opinions. OWCP stated that at the time she was referred for her second opinion and referee
examinations the examiners were provided with a complete and accurate copy of the medical
evidence contained in your case file.
By letter dated January 2, 2013, received by OWCP on January 8, 2013, appellant
requested reconsideration. She essentially reiterated the contentions she advanced with her
October 3, 2011 reconsideration request.
In a December 28, 2012 report, received by OWCP on January 8, 2013, Dr. Huggins
stated that appellant had been treated for numerous severe and prolonged exacerbations of
asthma, chronic bronchitis, pneumonia and allergy-related symptoms. She stated:
“Since terminations of her wages, [appellant] experienced a lengthy asthma/flair
which began October 2010 lasting through August 2011 and another flare up in
November 2011 lasted over a month. This caused her extreme fatigue, shortness
of breath and poor exercise tolerance.
“Since her work[-]related pulmonary injury ... [appellant] has been disabled by
life’s single most important function, breathing. Her asthma has substantially
limited her ability to work and perform the basic functions of her job. Pulmonary
function testing performed by Georgia Lung Associates confirms moderate to
5

severe persistent asthma, requiring daily medications. At present [appellant] does
not meet the physical requirements of her job which requires arduous exertion
involving prolonged standing, walking, bending, reaching, handling/lifting heavy
containers of mail/parcels weighing up to 70 pounds or more. Required daily
medications which cause drowsiness/dizziness would prevent her from operating
industrial machinery.
“The following industrial pollutants would prevent [appellant] from returning to
the job she held prior to her injury; excessive dust, toxic solvents, paint fumes,
welding dust, etc.
“Due to the unpredictable nature of the onset of respiratory limitations and [her]
history of prolonged exacerbations she will have difficulty maintaining regular
attendance on any job. Pulmonologist recommendations and plans to improve her
lung function and endurance require allergy treatments with injections for three to
five years with strict adherence to respiratory triggers. [Appellant] continues to
be incapacitated because of her employment injury, to earn the wages that she
received at the time of her injury.”
By decision dated March 8, 2013, OWCP denied appellant’s request for reconsideration
without a merit review, finding that the request was untimely requested reconsideration and that
she had not established clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA3 does not entitle an employee to a review of an OWCP decision
as a matter of right.4 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”

3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).

6

OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).5 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.6 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP granted under 5 U.S.C. § 8128(a).7
In those cases where a request for reconsideration is not timely filed, the Board had held
however, that OWCP must nevertheless undertake a limited review of the case to determine,
whether there is clear evidence of error pursuant to the untimely request.8 OWCP’s procedures
state that OWCP will reopen an appellant’s case for merit review, notwithstanding the one-year
filing limitation set forth in 20 C.F.R. § 10.607(b), if the appellant’s application for review shows
“clear evidence of error” on the part of OWCP.9
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by OWCP.10 The evidence must be positive, precise and explicit and
must be manifested on its face that OWCP committed an error.11 Evidence which does not raise
a substantial question concerning the correctness of OWCP decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.14 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.15 The Board makes an
5

Thus, although it is a matter of discretion on the part of OWCP whether to review an award for or against
payment of compensation, OWCP has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that OWCP erroneously applied or interpreted a point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constituting relevant and pertinent new evidence not previously
considered by OWCP. See 20 C.F.R. § 10.606(b).
6

20 C.F.R. § 10.607(b).

7

See cases cited supra note 3.

8

Rex L. Weaver, 44 ECAB 535 (1993).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

10

See Dean D. Beets, 43 ECAB 1153 (1992).

11

See Leona N. Travis, 43 ECAB 227 (1991).

12

See Sanchez, supra note 4.

13

See Travis, supra note 11.

14

See Nelson T. Thompson, 43 ECAB 919 (1992).

15

See Faidley, supra note 4.

7

independent determination of whether an appellant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.16
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
It issued its most recent merit decision in this case on January 6, 2012. OWCP received
appellant’s reconsideration request on January 8, 2013; thus, the request is untimely as it was
outside the one-year time limit.17
The Board finds that the evidence submitted by appellant in support of her request for
reconsideration does not raise a substantial question as to the correctness of OWCP’s March 8,
2013 decision to shift the evidence of record in her favor. It is appellant’s burden to establish
clear evidence of error in OWCP’s merit denial of the claim. The issues in this case concern
whether she had any continuing disability due to her accepted respiratory or emotional
conditions. Dr. Huggins’ December 28, 2012 report merely reiterated that appellant continued to
experience symptoms of her respiratory condition which made it difficult to perform her usual
job duties as a distribution clerk. It is repetitive and cumulative of previous reports.
Dr. Huggins’ opinion represents one side of a conflict in medical evidence which was resolved
by Dr. Crosland’s impartial medical opinion. Appellant’s arguments regarding the validity of the
reports from Dr. Rush, the second opinion psychologist, and Dr. Haley, the impartial
psychiatrist, which she also presented in her appeal to the Board, were addressed and properly
rejected by OWCP. She did not submit evidence to create a prima facie case of continuing
disability sufficient to shift the weight of the evidence or raise a substantial question as to the
correctness of the decision. Therefore, appellant has failed to demonstrate clear evidence of
error on the part of OWCP such that it abused its discretion in denying merit review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear evidence
of error on the part of OWCP in her reconsideration request dated January 8, 2013. Inasmuch as
her reconsideration request was untimely filed and failed to establish clear evidence of error,
OWCP properly denied further review on March 8, 2013.

16

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

17

20 C.F.R. § 10.607(a).

8

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2013 decision of the Office of
Workers’ Compensation Programs is hereby affirmed.
Issued: February 20, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

